Exhibit 10.1

TRUMP ENTERTAINMENT RESORTS HOLDINGS, L.P.

AMENDMENT NO. 2

Dated as of September 28, 2006

AMENDMENT NO. 2 TO CREDIT AGREEMENT, dated as of September 28, 2006 (this
“Amendment”), among Trump Entertainment Resorts Holdings, L.P., a Delaware
limited partnership (the “Borrower”), the Required Lenders (as defined in the
Credit Agreement referred to below), and Morgan Stanley Senior Funding, Inc., as
administrative agent (the “Administrative Agent”) for the Lender Parties (as
defined in the Credit Agreement referred to below).

W I T N E S S E T H:

WHEREAS, the Borrower, the General Partner (as defined in the Credit Agreement),
the Subsidiary Guarantors (as defined in the Credit Agreement), the Lender
Parties party thereto and the Agents (as defined in the Credit Agreement) have
entered into that certain Credit Agreement dated as of May 20, 2005 (as amended
by Amendment No. 1 thereto dated as of December 21, 2005 and by this Amendment
and as such agreement may be further amended from time to time, the “Credit
Agreement”; capitalized terms used herein but not defined being used herein as
defined in the Credit Agreement);

WHEREAS, the Borrower, the Administrative Agent and each of the Lenders party
hereto have agreed to further amend the Credit Agreement in certain respects as
set forth below;

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

SECTION 1. Amendment to the Credit Agreement Related to the New Jersey State
Government Shut Down; Definitional Amendments.

(a) The definition of “EBITDA” contained in Section 1.01 is hereby deleted in
its entirety and replaced with the following:

“EBITDA” means, at any date of determination, the sum, determined on a
Consolidated basis (without duplication), of (a) net income (or net loss),
(b) interest expense, (c) income tax expense, (d) depreciation expense,
(e) amortization expense, (f) any restructuring charges related to the Plan of
Reorganization and consummation of the Plan of Reorganization, (g) any fees,
expenses or charges for the account of the General Partner and its Subsidiaries
related to or arising from the restructuring of the General Partner and its
Subsidiaries and Affiliates in connection with the Cases and the consummation of
the Plan of Reorganization, including, without limitation, all fees, expenses or
charges incurred or reimbursed by the General Partner and its Subsidiaries and
Affiliates (including those of (i) the General Partner and its Subsidiaries and
Affiliates, (ii) the informal committees of holders of the public Debt of the
General Partner and its Subsidiaries and Affiliates, (iii) the committee
appointed to represent the interests of equity holders in the Cases, (iv) DLJ
Merchant Banking Partners III, L.P., (v) the indenture trustees for the
outstanding bonds of the General Partner and its Subsidiaries and Affiliates,
(vi) any witnesses retained by the General Partner and its Subsidiaries and
Affiliates in the Cases and (vii) the respective legal and financial



--------------------------------------------------------------------------------

advisors of the parties set forth in the foregoing clauses (i) to (vi)), to the
extent incurred in connection with the planning, negotiation, structuring or
implementation of the Plan of Reorganization, and to the extent incurred prior
to the petition date of the Cases, during the pendency of the Cases or after the
effective date of the Cases, (h) without duplication, any other non-cash
charges, including any write off or write downs, reducing net income for such
period (excluding any such charge that represents an accrual or reserve for a
cash expenditure for a future period), (i) non-recurring or extraordinary items,
in each case of the General Partner and its Subsidiaries, determined in
accordance with GAAP for the most recently completed Measurement Period and
(j) for each Measurement Period containing the fiscal quarter ended
September 30, 2006, the amount of $8,000,000 (relating to the shutdown of casino
operations by the State of New Jersey in July 2006); provided that, for purposes
of determining compliance with the financial covenants set forth in
Section 5.04, EBITDA for each of the three fiscal quarters ending September 30,
2004, December 31, 2004 and March 31, 2005 shall be as set forth on Schedule III
hereto; provided further that for purposes of determining EBITDA for any period,
references to Subsidiaries of the General Partner contained in the foregoing
definition shall mean Subsidiaries of the General Partner other than
Unrestricted Subsidiaries.

(b) The definitions of “First Lien Leverage Ratio” and “Leverage Ratio”
contained in Section 1.01 are each hereby amended by deleting the words
“unrestricted and” following the word “less” in each such definition.

SECTION 2. Amendment to the Credit Agreement Related to the Extension of the
Term C Facility.

(a) Section 1.01 of the Credit Agreement is hereby amended as follows:

(i) By deleting the definition of “Additional New Term B-1 Advance” in its
entirety and replacing it with the following:

“‘Additional New Term B-1 Advance’ has the meaning specified in Section 1.01 of
this Credit Agreement, as in effect prior to the Amendment No. 2 Effective
Date.”;

(ii) By deleting the definition of “Additional New Term B-1 Borrowing” in its
entirety and replacing it with the following:

“‘Additional New Term B-1 Borrowing’ has the meaning specified in Section 1.01
of this Credit Agreement, as in effect prior to the Amendment No. 2 Effective
Date.”;

(iii) By deleting the definition of “Additional New Term B-1 Commitment” in its
entirety and replacing it with the following:

“‘Additional New Term B-1 Commitment’ has the meaning specified in Section 1.01
of this Credit Agreement, as in effect prior to the Amendment No. 2 Effective
Date.”;

(iv) By deleting the definition of “Additional New Term B-1 Lender” in its
entirety and replacing it with the following:

“‘Additional New Term B-1 Lender’ has the meaning specified in Section 1.01 of
this Credit Agreement, as in effect prior to the Amendment No. 2 Effective
Date.”;

 

2



--------------------------------------------------------------------------------

(v) By deleting the definition of “Additional New Term B-2 Commitment” in its
entirety and replacing it with the following:

“‘Additional New Term B-2 Commitment’ has the meaning specified in Section 1.01
of this Credit Agreement, as in effect prior to the Amendment No. 2 Effective
Date.”;

(vi) By deleting the definition of “Additional New Term B-2 Lender” in its
entirety and replacing it with the following:

“‘Additional New Term B-2 Lender’ has the meaning specified in Section 1.01 of
this Credit Agreement, as in effect prior to the Amendment No. 2 Effective
Date.”;

(vii) By deleting the definition of “Commitment” in its entirety and replacing
it with the following:

“‘Commitment’ means a Term C Commitment, a Revolving Credit Commitment or a
Letter of Credit Commitment.”;

(viii) By deleting the definition of “New Term B Advance” in its entirety and
replacing it with the following:

“‘New Term B Advance’ has the meaning specified in Section 1.01 of this Credit
Agreement, as in effect prior to the Amendment No. 2 Effective Date.”;

(ix) By deleting the definition of “New Term B-1 Advance” in its entirety and
replacing it with the following:

“‘New Term B-1 Advance’ has the meaning specified in Section 1.01 of this Credit
Agreement, as in effect prior to the Amendment No. 2 Effective Date.”;

(x) By deleting the definition of “New Term B Lender” in its entirety and
replacing it with the following definition in its place:

“‘New Term B Lender’ has the meaning specified in Section 1.01 of this Credit
Agreement, as in effect prior to the Amendment No. 2 Effective Date.”;

(xi) By deleting the definition of “New Term B-1 Lender” in its entirety and
replacing it with the following definition in its place:

“‘New Term B-1 Lender’ has the meaning specified in Section 1.01 of this Credit
Agreement, as in effect prior to the Amendment No. 2 Effective Date.”;

(xii) By deleting the definition of “New Term B-2 Lender” in its entirety and
replacing it with the following definition in its place:

“‘New Term B-2 Lender’ has the meaning specified in Section 1.01 of this Credit
Agreement, as in effect prior to the Amendment No. 2 Effective Date.”;

 

3



--------------------------------------------------------------------------------

(xiii) By deleting the definition of “New Term B-2 Availability Termination
Date” in its entirety and inserting the following definition in proper
alphabetical order:

“Term C-2 Availability Termination Date” has the meaning specified in
Section 2.01(b)(i).”

(xiv) By deleting the definition of “New Term B Commitment” in its entirety and
inserting the following definition in proper alphabetical order:

“‘Term C Commitment’ means a Term C-1 Commitment or a Term C-2 Commitment.”

(xv) By deleting the definition of “New Term B-1 Commitment” in its entirety and
inserting the following definition in proper alphabetical order:

“‘Term C-1 Commitment’ means, with respect to any Term C-1 Lender at any time,
the amount set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as such Lender’s ‘Term C-1
Commitment’ (inclusive of such Term C-1 Lender’s Additional Term C-1
Commitment), as such amount may be reduced at or prior to such time pursuant to
Section 2.05.”;

(xvi) By deleting the definition of “New Term B-2 Commitment” in its entirety
and inserting the following definition in proper alphabetical order:

“‘Term C-2 Commitment’ means, with respect to any Term C-2 Lender at any time,
the amount set forth for such Lender in the Register maintained by the
Administrative Agent pursuant to Section 9.07(d) as such Lender’s ‘Term C-2
Commitment’ (inclusive of such Term C-2 Lender’s Additional Term C-2
Commitment), as such amount may be reduced at or prior to such time pursuant to
Section 2.05.”;

(xvii) By deleting the definition of “New Term B Facility” in its entirety and
inserting the following definition in proper alphabetical order:

“‘Term C Facility’ means the Term C-1 Facility or the Term C-2 Facility.”;

(xviii) By deleting the definition of “New Term B-1 Facility” in its entirety
and inserting the following definition in proper alphabetical order:

“‘Term C-1 Facility’ means, at any time, the aggregate amount of the Term C
Lenders’ Term C-1 Commitments at such time.”;

(xix) By deleting the definition of “New Term B-2 Facility” in its entirety and
inserting the following definition in proper alphabetical order:

“‘Term C-2 Facility’ means, at any time, the aggregate amount of the Term C
Lenders’ Term C-2 Commitments at such time.”;

(xx) By deleting the definition of “New Term B Note” in its entirety and
inserting the following definition in proper alphabetical order:

“‘Term C Note’ means a promissory note of the Borrower payable to the order of
any Term C Lender, in substantially the form of Exhibit A-1 hereto, evidencing
the indebtedness of the Borrower to such Lender resulting from the Term C
Advances made by such Lender, as amended.”;

 

4



--------------------------------------------------------------------------------

(xxi) By deleting the definition of “Unused New Term B-2 Commitment” in its
entirety and inserting the following definition in its place:

‘“Unused Term C-2 Commitment” means, with respect to any Term C-2 Lender at any
time, (a) such Lender’s Term C-2 Commitment at such time minus (b) the sum of
the aggregate principal amount of all Term C-2 Advances made by such Lender (in
its capacity as a Lender) and outstanding at such time.”

(xxii) By inserting the following new definitions therein in the appropriate
alphabetical order:

“Additional Term C-1 Advance” has the meaning set forth in Section 2.01(a)(ii).

“Additional Term C-1 Borrowing” means a borrowing consisting of simultaneous
Additional Term C-1 Advances of the same Type made by the Additional Term C-1
Lenders.

“Additional Term C-1 Commitment” means, with respect to an Additional Term C-1
Lender, the commitment of such Lender to make Additional Term C-1 Advances on
the Amendment No. 2 Effective Date, in the amount set forth for such Lender in
the Register maintained by the Administrative Agent pursuant to Section 9.07(d)
as such Lender’s ‘Additional Term C-1 Commitment’. The aggregate amount of the
Additional Term C-1 Commitments shall equal the outstanding principal amount of
New Term B-1 Advances of New Term B-1 Lenders that do not execute and deliver
Amendment No. 2 on or prior to the Amendment No. 2 Effective Date.

“Additional Term C-1 Lender” means a Person with an Additional Term C-1
Commitment to make Additional Term C-1 Advances to the Borrower on the Amendment
No. 2 Effective Date, it being understood that an Additional Term C-1 Lender may
be a New Term B Lender.

“Additional Term C-2 Commitment” means, with respect to an Additional Term C-2
Lender, the commitment of such Lender to make Additional Term C-2 Advances on
the Amendment No. 2 Effective Date, in the amount set forth for such Lender in
the Register maintained by the Administrative Agent pursuant to Section 9.07(d)
as such Lender’s ‘Additional Term C-2 Commitment’.

“Additional Term C-2 Lender” means a Person with an Additional Term C-2
Commitment to make Additional Term C-2 Advances to the Borrower, it being
understood that an Additional Term C-2 Lender may be a New Term B Lender.

“Amendment No. 2” means Amendment No. 2 to this Credit Agreement dated as of
September 28, 2006, among the Borrower, the Administrative Agent and the
Required Lenders signatory thereto.

“Amendment No. 2 Effective Date” has the meaning specified in Section 3 of
Amendment No. 2.

“Term C Advance” means a Term C-1 Advance or a Term C-2 Advance.

“Term C-1 Advance” has the meaning set forth in Section 2.01(a)(i).

 

5



--------------------------------------------------------------------------------

“Term C-2 Advance” has the meaning set forth in Section 2.01(b)(i).

“Term C Lender” means a Term C-1 Lender or a Term C-2 Lender.

“Term C-1 Lender” means, collectively, (a) each Term C-1 Lender that executes
and delivers Amendment No. 2 on or prior to the Amendment No. 2 Effective Date
and (b) each Additional Term C-1 Lender.

“Term B-2 Lender” means any Lender that has a Term C-2 Commitment.

“Term C-2 Commitment Fee Rate” means, until the Term C-2 Availability
Termination Date, 2.00% per annum.”

(b) Section 2.01(a) is hereby deleted in its entirety and replaced by the
following:

“(a) The Term C-1 Advances. (i) Exchange. Subject to the terms and conditions
hereof, (A) each New Term B-1 Lender with a Term C-1 Commitment severally agrees
to exchange its New Term B-1 Advances for a like principal amount of advances
(each, together with each of the advances made pursuant to
Section 2.01(a)(i)(B), a “Term C-1 Advance”) to the Borrower in an amount not to
exceed such Lender’s Term C-1 Commitment on the Amendment No. 2 Effective Date,
and from and after the Amendment No. 2 Effective Date, each such New Term B-1
Advance shall be deemed refinanced in full and each such Term C-1 Advance shall
be deemed made hereunder and (B) each Additional New Term B-1 Lender with a Term
C-1 Commitment severally agrees to exchange its Additional New Term B-1 Advances
for a like principal amount of advances to the Borrower in an amount not to
exceed such Lender’s Term C-1 Commitment on the Amendment No. 2 Effective Date,
and from and after the Amendment No. 2 Effective Date, each such Additional New
Term B-1 Advance shall be deemed refinanced in full and each such Term C-1
Advance shall be deemed made hereunder.

(ii) The Additional Term C-1 Advances. Each Additional Term C-1 Lender severally
agrees, on the terms and conditions hereinafter set forth, to make advances
(each an “Additional New Term C-1 Advance”) to the Borrower on the date that
Section 2 of Amendment No. 2 becomes effective in accordance with the terms
thereof, in an amount equal to such Lender’s Additional Term C-1 Commitment at
such time. Amounts borrowed under this Section 2.01(a)(ii) and repaid or prepaid
may not be reborrowed.

(iii) Interest. On the Amendment No. 2 Effective Date, the Borrower shall pay
all accrued and unpaid interest in respect of the New Term B-1 Advances to the
New Term B-1 Lenders; provided, however, that the Interest Periods in effect on
the Amendment No. 2 Effective Date in respect of the New Term B-1 Advances that
have been exchanged for Term C-1 Advances in accordance with clause (i) above
shall continue in respect of such Term C-1 Advances on and after the Amendment
No. 2 Effective Date, and Term C Advances shall accrue interest at the
Applicable Margin in effect on and after the Amendment No. 2 Effective Date.”

 

6



--------------------------------------------------------------------------------

(c) Section 2.01(b) is hereby deleted in its entirety and replaced by the
following:

“(b) The Term C-2 Advances. (i) The Term C-2 Advances. Each Term C-2 Lender
severally agrees, on the terms and conditions hereinafter set forth, to make
advances (each a “Term C-2 Advance”) to the Borrower during the period from the
Effective Date until the date that is twenty-four months following the Effective
Date (the “Term C-2 Availability Termination Date”) in an amount not to exceed
such Lender’s Unused Term C-2 Commitment at such time. The Term C-2 Borrowing
shall be in an aggregate amount of $5,000,000 or an integral multiple of
$500,000 in excess thereof (or the remaining Unused Term C-2 Commitments, if
less) and shall consist of Term C-2 Advances made simultaneously by the Term C-2
Lenders ratably according to their Term C-2 Commitments. Amounts borrowed under
this Section 2.01(b)(i) and repaid or prepaid may not be reborrowed.

(ii) Fees. On the Amendment No. 2 Effective Date, the Borrower shall pay all
accrued and unpaid fees under Section 2.08(b) owing to the New Term B-2 Lenders
and the Additional New Term B-2 Lenders.”

(d) Section 2.08(b) is hereby amended by replacing the words “at the Term B-2
Commitment Fee Rate” contained therein with the words “at the Term C-2
Commitment Fee Rate”

(e) Section 2.14 of the Credit Agreement is hereby amended by adding a new
subsection (d) to the end thereof to read as follows:

“and (d) the Additional Term C-1 Advances shall be available (and the Borrower
agrees that it shall use such proceeds) solely to repay Obligations owing to
those New Term B-1 Lenders and Additional New Term B-1 Lenders that are not
exchanging their New Term B-1 Advances or Additional New Term B-1 Advances for
Term C-1 Advances pursuant to Section 2.01(a)(i).”

(f) Section 9.07(a)(i) of the Credit Agreement is hereby deleted in its entirety
and replaced by the following:

“(i) each such assignment shall be of a uniform, and not a varying, percentage
of all rights and obligations under and in respect of (A) the Revolving Credit
Facility and/or (B) the Term C-1 Facility and the Term C-2 Facility,”

(g) Paragraph 1 of Exhibit C to the Credit Agreement is hereby amended by adding
the following parenthetical immediately prior to the period at the end of the
first sentence thereof:

“(it being understood that each such assignment in respect of the Term C
Facility shall be of a uniform, and not a varying, percentage of all of the
Assignor’s rights and obligations under and in respect of the Term C-1 Facility
and the Term C-2 Facility)”

(h) Upon the Amendment No. 2 Effective Date, the Term C Advances shall have the
same terms, rights and obligations as the Term B Advances as set forth in the
Loan Documents, except as modified by Section 1 of this Amendment, and all
references to “Term B”, “Term B-1”, “Term B-2”, “Term B-2 Advances”, “Term B-2
Commitment”, “Term B-2 Facility”, “Term B-2 Note”, “Term B-2 Lenders” and “Term
B-2 Borrowings” in the Loan Documents shall be deemed to be references to “Term
C”, Term C-1”, “Term C-2”, “Term C Advances”, “Term C Commitment”, “Term C
Facility”, “Term C Note”, “Term C Lenders” and “Term C Borrowings”,
respectively.

 

7



--------------------------------------------------------------------------------

SECTION 3. Conditions to Effectiveness. (a) This Amendment (other than Section 2
hereof) shall become effective as of the first date set forth above (the
“Amendment No. 2 Effective Date”) when each of the following conditions shall
have been fulfilled to the satisfaction of the Administrative Agent:

(i) Execution of Counterparts. The Administrative Agent shall have received
counterparts of this Amendment, duly executed and delivered on behalf of each of
(a) the Borrower, (b) the Administrative Agent and (c) the Required Lenders, or
as to any of the foregoing parties, advice reasonably satisfactory to the
Administrative Agent that each of the foregoing parties has executed a
counterpart of this Amendment;

(ii) Payment of Fees and Expenses. (A) The Borrower shall have paid to the
Administrative Agent, for the benefit of each Lender executing this Amendment on
or before September 28, 2006, a fee equal to 0.10% of the aggregate principal
amount of (1) the outstanding Revolving Credit Commitment of each such Lender
and (2) the consent of each such Lender to convert its outstanding New Term B-1
Advance and New Term B-2 Commitment into a Term C-1 Advance and Term C-2
Commitment, respectively, in each case as of the date of this Amendment, and
(B) the Borrower shall have paid all fees and expenses of the Administrative
Agent (including, without limitation, the reasonable fees and expenses of
Shearman & Sterling LLP) incurred in connection with the preparation,
negotiation and execution of this Amendment and other matters relating to the
Credit Agreement from and after the last invoice to the extent invoiced; and

(iii) Execution of Consent. The Administrative Agent shall have received
counterparts of a Consent substantially in the form of Exhibit A to this
Amendment, duly executed by each of the entities listed therein.

(b) Section 2 of this Amendment shall become effective as of the Amendment No. 2
Effective Date when each of the following conditions shall have been fulfilled
to the satisfaction of the Administrative Agent:

(i) Execution of Counterparts. The Administrative Agent shall have received
counterparts of this Amendment, duly executed and delivered on behalf of
(a) each Term C Lender and (b) each New Term B-1 Lender, or in lieu of one or
more New Term B-1 Lenders, one or more Additional Term C-1 Lenders providing
Additional Term C-1 Commitments in an amount sufficient to refinance all of the
principal of the New Term B-1 Advances owed to such non-consenting New Term B-1
Lenders, or as to any of the foregoing parties, advice reasonably satisfactory
to the Administrative Agent that each of the foregoing parties has executed a
counterpart of this Amendment;

(ii) Notice of Borrowing. The Borrower shall have provided the Administrative
Agent with a Notice of Borrowing in accordance with the requirements of
Section 2.02(a) of the Credit Agreement prior to the Amendment No. 2 Effective
Date with respect to the borrowing of the Additional Term C-2 Advances on the
Amendment No. 2 Effective Date, except that the three Business Day notice
requirement is hereby waived;

(iii) Payment of Fees and Expenses. The Borrower shall have paid to the
Administrative Agent, for the benefit of each Lender executing this Amendment on
or before September 28, 2006, a fee equal to 0.10% of the aggregate principal
amount of the Revolving Credit Commitment, Term C-1 Advance and Term C-2
Commitment of each such Lender to be outstanding immediately after giving effect
to this Amendment, such fee not to be in addition to the fee payable to any such
Lender pursuant to Section 3(a)(ii)(A) hereof;

 

8



--------------------------------------------------------------------------------

(iv) Evidence of Debt. Each Additional Term C-1 Lender shall have received, if
requested, a Note payable to the order of such Lender duly executed by the
Borrower in substantially the form of Exhibit A-1 to the Credit Agreement, as
modified by this Amendment, evidencing the Additional Term C-1 Advances; and

(v) Interest, Fees, Etc. Simultaneously with the making of the Term C-1
Advances, (A) the Borrower shall have paid to all the New Term B-1 Lenders all
accrued and unpaid interest in respect of the New Term B-1 Advances to the
Amendment No. 2 Effective Date plus any cost or expense required to be paid
pursuant to Section 9.04(c) of the Credit Agreement and (B) the Borrower shall
have paid all accrued and unpaid fees under Section 2.08(b) owing to the New
Term B-2 Lenders.

SECTION 4. Confirmation of Representations and Warranties. The Borrower hereby
represents and warrants, on and as of the date hereof, that (a) the
representations and warranties contained in the Credit Agreement are correct and
true in all material respects on and as of the date hereof, before and after
giving effect to this Amendment, as though made on and as of the date hereof,
other than any such representations or warranties that, by their terms, refer to
a specific date, and (b) no event has occurred and is continuing that
constitutes a Default.

SECTION 5. Reference to and Effect on the Transaction Documents. (a) On and
after the effectiveness of this Amendment, each reference in the Credit
Agreement to “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other transaction documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified by this Amendment.

(b) The Credit Agreement, the Notes and each of the other Loan Documents, as
specifically amended and otherwise modified by this Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. Without limiting the generality of the foregoing, the Collateral
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Loan Parties under the Loan
Documents, in each case as amended by this Amendment.

(c) The execution, delivery and effectiveness of this Amendment shall not
(i) except as expressly provided herein, operate as a waiver of any right, power
or remedy of any Lender or any Agent under any of the Loan Documents, nor
constitute a waiver of any provision of any of the Loan Documents, (ii) obligate
or require any Lender to execute or deliver any further amendment to, or waiver
of any right under, the Credit Agreement.

SECTION 6. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
of an executed counterpart of a signature page to this Amendment by telecopier
shall be effective as delivery of a manually executed counterpart of this
Amendment.

SECTION 7. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York, and shall be subject to the
jurisdictional and service provisions of the Credit Agreement, as if this were a
part of the Credit Agreement.

 

9



--------------------------------------------------------------------------------

SECTION 8. Entire Agreement; Modification. This Amendment constitutes the entire
agreement of the parties hereto with respect to the subject matter hereof, there
being no other agreements or understandings, oral, written or otherwise,
respecting such subject matter, any such agreement or understanding being
superseded hereby, shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns, and may not be amended,
extended or otherwise modified, except in a writing executed in whole or in
counterparts by each party hereto.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered by their respective authorized officers.

 

TRUMP ENTERTAINMENT RESORTS HOLDINGS,
L.P., as Borrower

By:   Trump Entertainment Resorts, Inc., its   general partner By:  

 

Name:   John P. Burke Title:   Executive Vice President and   Corporate
Treasurer

 



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC.,     as Administrative Agent By  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

MORGAN STANLEY SENIOR FUNDING, INC., as Lender

By  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

[NAME OF LENDER], as Lender By  

 

Name:   Title:  

 



--------------------------------------------------------------------------------

EXHIBIT A TO AMENDMENT NO. 2

CONSENT

Reference is made to the Credit Agreement, dated as of May 20, 2005, among Trump
Entertainment Resorts Holdings, L.P., a Delaware limited partnership (the
“Borrower”), the General Partner (as defined therein), the Subsidiary Guarantors
(as defined therein), the Lender Parties party thereto and the Agents (as
defined therein) (as amended by Amendment No. 1 thereto, dated as of
December 21, 2005, further amended by Amendment No. 2 thereto dated as of
September 28, 2006, and as such agreement may be further amended from time to
time, the “Credit Agreement”; capitalized terms used herein but not defined
being used herein as defined in the Credit Agreement).

Each of the undersigned confirms and agrees that (a) notwithstanding the
effectiveness of the foregoing Amendment No. 2 to the Credit Agreement, each
Loan Document to which such Person is a party is, and shall continue to be, in
full force and effect and is hereby ratified and confirmed in all respects, in
each case as amended by Amendment No. 2 to the Credit Agreement, and (b) the
Collateral Documents to which such Person is a party and all of the Collateral
described therein do, and shall continue to, secure the payment of all of the
Secured Obligations and the Guaranteed Obligations, respectively.

 

TRUMP ENTERTAINMENT RESORTS, INC.,
as a Guarantor under the Credit Agreement

By:  

 

Name:   John P. Burke Title:   Executive Vice President and
Corporate Treasurer

TCI 2 HOLDINGS, LLC,
as a Subsidiary Guarantor under the Credit Agreement

By:   Trump Entertainment Resorts Holdings, Inc., its sole member By:  

 

Name:   John P. Burke Title:   Executive Vice President and
Corporate Secretary



--------------------------------------------------------------------------------

TRUMP INDIANA REALTY, LLC; TRUMP MARINA ASSOCIATES, LLC; TRUMP PLAZA ASSOCIATES,
LLC; TRUMP TAJ MAHAL ASSOCIATES, LLC;

TRUMP ENTERTAINMENT RESORTS DEVELOPMENT COMPANY, LLC;
each as a Subsidiary Guarantor under the Credit Agreement

By:  

Trump Entertainment Resorts Holdings, L.P., their sole member

By:  

Trump Entertainment Resorts, Inc., its general partner

By:  

 

Name:   John P. Burke Title:   Executive Vice President and
Corporate Treasurer

TRUMP ENTERTAINMENT RESORTS FUNDING, INC., as a Subsidiary Guarantor under the
Credit Agreement

By:  

 

Name:   John P. Burke Title:   Corporate Treasurer